Citation Nr: 1758777	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right arm disability manifested by numbness and tingling, to include as secondary to service-connected right shoulder strain.

3.  Entitlement to service connection for a left arm disability manifested by numbness and tingling, to include as secondary to service-connected left shoulder strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran originally submitted a claim for entitlement to service connection for PTSD.  The Board has recharacterized the claim to encompass any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his father appeared before the undersigned at an August 2016 Travel Board hearing.  A hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not suffer from an acquired psychiatric disorder.

2.  The Veteran does not suffer from a disability that produces his claimed symptoms of right arm numbness and tingling.

3.  The Veteran does not suffer from a disability that produces his claimed symptoms of left arm numbness and tingling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a right arm disability manifested by numbness and tingling have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2017).

3.  The criteria for service connection for a left arm disability manifested by numbness and tingling have not been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in a May 2012 VCAA letter.  VA obtained the Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements.  VA completed an adequate August 2012 examination report concerning the Veteran's claimed acquired psychiatric disorder.  VA completed an adequate October 2012 examination report concerning the Veteran's claimed right and left arm numbness.  Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Direct service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a), (b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

For a Veteran who served 90 days or more of active duty after December 31, 1946, there is a presumption of service connection for certain enumerated "chronic diseases", such as an organic disease of the nervous system, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

Presumptive service connection for specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board must then determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he suffers from an acquired psychiatric disorder manifested by occasional nightmares, difficulty sleeping, short temper, mood swings, hypervigilance, anxiety, and obsessive-compulsive tendencies.

In a January 2011 post-deployment health questionnaire, the Veteran answered yes to feeling "constantly on guard, watchful, and easily startled" and "numb or detached from others, activities and surroundings" within the previous month.  The attending psychiatric technician marked PTSD symptoms as a major concern for follow-up evaluation.  In a May 2011 PTSD checklist, the Veteran endorsed various PTSD symptoms such as disturbing dreams and memories, feeling upset, avoidance, loss of interest in hobbies, feeling distant and numb, trouble sleeping, difficulty concentrating, hypervigilance, and feeling easily startled.  In his May 2011 separation examination, the Veteran reported trouble sleeping and having been seen for mental health treatment.  Service treatment records (STRs) are otherwise silent for complaints of, treatment for, or diagnoses of any mental health disorders.  Despite the Veteran's February 2014 statement that he was diagnosed and treated for PTSD at Camp Pendleton after his post-deployment health questionnaire, the Veteran's STRs contain no such records, and no indication that they are incomplete.

In August 2012, the Veteran appeared for a VA mental health examination.  The examining psychiatrist found that while the Veteran showed some symptoms of PTSD because of fear of hostile terrorist activity, the Veteran's symptoms did not meet the full criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistic Manual for Mental Disorders (DSM).  Specifically, the August 2012 examiner found the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner further noted that the Veteran had no mental disorder diagnoses whatsoever.

Records from a local Vet Center reflect the Veteran was seen for PTSD by a "temporary counselor" between April 2013 and July 2013.  Throughout these sessions, the Veteran reported the same symptoms as mentioned above.  The counselor diagnosed PTSD; however, there is no indication as to whether the counselor employed the criteria of the DSM.

In weighing the evidence of record, the Board finds the August 2012 VA examination to be the most probative evidence for determining the Veteran's acquired psychiatric disorder claim.  The Board notes that the August 2012 VA examination was conducted by a psychiatrist who reviewed the Veteran's claims file and subsequently provided a detailed opinion based upon applicable DSM criteria.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  


Conversely, the April 2013 to July 2013 Vet Center records contain no evidence that the temporary counselor was a psychologist or psychiatrist, or otherwise qualified to diagnose PTSD or other mental disorders.  The April 2013 to July 2013 Vet Center records do not reflect the temporary counselor's diagnosis was based upon the DSM criteria in accordance with 38 C.F.R. §§ 3.304(f), 4.125(a).  Moreover, the Vet Center records contain no indication that the Veteran's claims file was reviewed.  In light of these circumstances, the Board assigns greater probative weight to the August 2012 VA examination, as a qualified VA psychiatrist examined the Veteran, reviewed his medical history, and found no mental disorder based on applicable DSM criteria.  

The evidence weighs against a finding that the Veteran suffers from an acquired psychiatric disorder.  The Board notes the August 2012 VA examination revealed no mental disorder diagnoses.  The Board notes the Veteran's lay testimony that he believes he suffers from a psychiatric disorder due to service, and that he may attest to symptoms of such.  Nevertheless, the Veteran is not competent to render a diagnosis or opine as to the etiology of PTSD or acquired psychiatric disorders.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); 38 C.F.R. § 3.159(a)(1).  To the extent the Veteran was flagged positive in various PTSD screenings, the Board notes that such screenings do not constitute competent medical diagnoses under the DSM, and screening results are mechanically generated merely based upon a veteran's self-reported answers.  The Board further finds that the need for a new examination has not been raised by the record, as the April 2013 to July 2013 VA treatment records do not reflect, nor has the Veteran alleged, a significant difference in reported symptoms from those already evaluated by the August 2012 VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the absence of proof of a present disability, there can be no valid claim. Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability due to lack of a current disability.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right and Left Arm Numbness and Tingling

The Veteran contends that he suffers from numbness and tingling of the right and left arms, to include as secondary to service-connected right and left shoulder strains.  The Veteran claims the numbness and tingling affect his finger and hand dexterity.  In his May 2011 separation questionnaire, under the section concerning the shoulder, elbow, and wrist, the Veteran reported that he had experienced numbness or tingling.  However, STRs do not reflect a diagnosis of a nerve disease or injury producing such symptoms.

The Veteran's claimed right and left arm sensations are akin to pain, and are not disabilities in themselves.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ( pain is not a disability for which service connection may be granted).  The Board therefore turns to whether the medical evidence establishes that the Veteran suffers from a current disability of both arms that manifests as right and left arm numbness, tingling, and pain.  

At a June 2011 QTC examination, the Veteran reported the same symptoms previously mentioned; however, diagnostic testing revealed no upper extremity abnormalities or neurological abnormalities productive of the claimed numbness and tingling symptoms.
 
In October 2012, VA referred the Veteran for nerve conduction and electromyography (EMG) studies.  The nerve conduction and EMG reports reflect normal impressions.  An associated October 2012 VA medical opinion reflects, "insufficient clinical evidence to support a bil[ateral] shoulder diagnosis, numbness and paresthesia bil[ateral] arms subjective complaints, EMG bil[ateral] upper extremities within normal limits."

April 2013 private treatment records reflect the Veteran sought treatment for shoulder pain.  The provider noted that X-rays appeared negative "except perhaps mild widening of the acromioclavicular joint that could suggest mild shoulder separation."  The Board concludes the Veteran must have reported his numbness and tingling symptoms as the provider also noted, "I would not expect numbness in the third to fifth fingers associated with this injury and that could suggest nerve impingement.  However, nerve impingement process would typically not cause tenderness over the acromioclavicular joint."  The Board notes that the Veteran's peripheral nerves were already tested in an October 2012 VA examination.

Despite the Veteran's testimony as to his symptoms, objective diagnostic testing fails to reveal a cause of the Veteran's claimed numbness and tingling sensations.  Such evidence weighs against a finding that the Veteran suffers from current right and left arm disabilities manifested by numbness and tingling.  The Board notes that the Veteran is already service-connected for several upper extremity disabilities, which are understood as productive of various symptoms; however, clinical testing fails to establish a nerve disease or injury productive of the specific symptoms that could be associated with his service-connected disabilities or otherwise to active duty service.  

In the absence of proof of a present disability, there can be no valid claim. Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the Board finds service connection to be unavailable for the appealed right and left arm disability claims on either a direct, secondary, or a presumptive basis, for lack of a current disability.  As the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








							[CONTINUED ON NEXT PAGE]

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.

Entitlement to service connection for right arm disability manifested by numbness and tingling, to include as secondary to service-connected right shoulder strain, is denied.

Entitlement to service connection for left arm disability manifested by numbness and tingling, to include as secondary to service-connected left shoulder strain, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


